OPINION
By the Court,
Badt, J.:
This appeal is in all respects identical with the appeal in case No. 3591, except as to the amount of fees payable *200under the provisions of chapter 152, Stats, of 1949, p. 326.
For the reasons stated in the opinion in Dunn v. Nevada Tax Commission, 67 Nev. 173, 216 P.2d 985, No. 3591, the judgment is hereby affirmed with costs.
The record indicates that during the course of the proceedings in the district court, orders were made permitting the impounding in that court of the accruing license fees required by the act and that such orders were continued in effect pending this appeal. The district court is directed to make all necessary and proper orders in the premises so that the impounded funds may be paid forthwith to the proper officials for deposit in the general fund of the state in accordance with the provisions of chapter 152 of the Statutes of 1949, page 326, and to vacate any subsisting orders purporting otherwise to permit the further impounding of such fees.
Horsey, C. J., and Eather, J., concur.